Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11 & 19 that includes: 
Claim 1:
…
“
communicating one or more images of an object to a user; receiving a plurality of user-selected zones within said one or more through a user- interface; generating an augmented data set based on said one or more images comprising the user-selected zones, said augmented data set comprising a plurality of additional images defining variants of said one or more communicated images; and training a machine-learning based image alignment method based on at-least one of the augmented data set and the communicated images.
”
Claim 11:
…
“
communicating one or more images of an object to a user; receiving a plurality of user-selected zones within said one or more images through a user-interface; generating an augmented data set based on said one or more image comprising the user-selected zones, said augmented data set comprising a plurality of additional images defining variants of said one or more communicated images; training a machine-learning based image alignment method based on at least one of the augmented data set and the communicated images; and executing the machine-learning based image alignment method with respect to a real- time image data and communicating aligned images for image inspection.
”
Claim 19:
…
“
communicating one or more images of an object to a user; receiving a plurality of user-selected zones within said one or more images through a user-interface; generating an augmented data set based on said one or more image comprising the user- selected zones, said augmented data set comprising a plurality of additional images defining variants of said one or more communicated images; training a machine-learning based image alignment method based on at least one of the augmented data set and the communicated images; and executing the machine-learning based image alignment method with respect to real-time image data and communicating aligned images to an image-inspection procedure.
”
Regarding dependent claims 2-10 & 12-18 these claims are allowed because of their dependence on independent claims 1, 11 & 19 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661